Title: To John Adams from John Trumbull, 21 November 1776
From: Trumbull, John
To: Adams, John


     
      Sir
      
       ante 21 November 1776
       
      
     
     Since I had the pleasure of seeing You last, I have conversed with my Father on the plan you proposed to me of going into the Service; and tho’ we were both very sensible of the kindness of your Offer, and should have preferred the Office You engaged to procure me to any other Post, I could have expected to obtain, yet he seemed averse to my joining the Army on any Conditions at present. He talked of the fatigues of the Service, the dangers of war and sickness, the weakness of my constitution and fifty other such things, which did not affect me very much, and were not in my Opinion the true reason of his aversion to the proposed Plan—for I know he would have talked in a different strain a Year ago, on such an occasion. The true Reason I believe is that he is grown much more doubtful of our Success, and in the idea that we shall finally be overcome, imagines any place of consequence in the Army, only a higher step on the ladder, which will lead us all in due time to the gallows. You may probably recollect that I hinted to you another plan which I meant to propose to him—and as it is said that Marriage and Hanging go by Destiny, I conclude he supposed that my destinies were now trying that very case with regard to me. It cannot therefore be wondered at that he should use his influence to turn the scales in favor of Matrimony, and be desirous that whatever Abilities the weakness of my Constitution which he talked so much of allowed me, should be exerted rather for the increase than the diminution of the number of Mankind. For my own part, as I am not yet so far intimidated with our public prospects, I should have chose to engage in the service, if I could have procured the Place you proposed; but the Dislike, which my Father, as well as certain other People, who thought themselves entitled to a Voice in the Affair, showed to it, together with the other motives I mentioned to You in conversation, have determined me on the whole to decline the proposal—not without expressing my highest Sense of the Obligations I am under to You, as well for this token of your Regard, as for every other Instance of your Kindness and Patronage.
     
      I desire You to present my best respects to Mrs. Adams and believe me to be with the highest Esteem and Gratitude Your most Obedient Servant
      John Trumbull
     
    